DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 1-5 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “introducing the sidedraw condensate pre-heated C8-rich aromatic hydrocarbon mixture to a pressure swing adsorption unit and separating the condensed sidedraw product into a paraxylene-rich stream and a first paraxylene-lean stream;” in line 9.  It is respectfully suggested to amend to “introducing the pre-heated C8-rich aromatic hydrocarbon mixture to a pressure swing adsorption unit and separating the pre-heated C8-rich aromatic hydrocarbon mixture .
Appropriate correction is required.

Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle et al. (WO 02/04391 A1, hereinafter “Doyle”), and as evidenced by Ou et al. (8,716,541 B2, hereinafter “Ou”).
In regard to claim 1, Doyle discloses a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons (Abstract), the process comprising (see the embodiment in Fig. 12 and description in page 37, lines 9-13; page 41, lines 23-35): 
(i) Introducing a feed stream comprising C8 aromatics hydrocarbons (49b, Fig. 12) to a fractionation zone (40b, Fig. 12) and separating the feed stream into an overhead product (Lights, Fig. 12), a bottoms product (Heavies, Fig. 12), and a sidedraw product comprising xylenes (45b, Fig. 12); 
Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31)) to a pressure swing adsorption unit (44b, Fig. 12) and separating the pre-heated C8-rich aromatic hydrocarbon mixture into a paraxylene-rich stream (46b, Fig. 12) and a first paraxylene-lean stream (39b, Fig. 12); and 
(iii) Introducing the paraxylene rich stream (46b, Fig. 12) to a crystallization zone (41b, Fig. 12) and separating at least a portion of the paraxylene-rich stream (46b, Fig. 12) in a crystallization zone (41b, Fig. 12) to form a paraxylene product stream (47b, Fig. 12) and a second paraxylene-lean stream (48b, Fig. 12).
Doyle does not explicitly disclose at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture; and pre-heating the C8-rich aromatic hydrocarbon mixture. 
Regarding the limitation of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture”, Doyle discloses the catalytic reaction in the catalyst reactor (42b, Fig. 12) is a xylene isomerization reaction (page 39, line 33 thru page 36, line 12) operated under isomerization conditions include a temperature of about 250°C to about 500°C, preferably about 340°C to about 430°C, a pressure of about atmospheric to about 400 psig, preferably in the range of about 100 psig to about 300 psig, a hydrogen to hydrocarbon mole ratio of about 0.5:1 to about 10:1, and a liquid weight hourly space velocity of about 0.5 to about 100 hr-1 (page 39, line 33 thru page 36, line 12). Doyle discloses the Ou (col. 1, lines 29-49; Fig. 1). 
Consequently, the claimed feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a C8-rich aromatic hydrocarbon mixture” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fractionation column activity and utility taking into consideration the operational parameters of the paraxylene product fractionation operation (time, temperature, pressure, throughput), the geometry/internal structure of the fractionation column, the physical and chemical make-up of the paraxylene product feedstock as well as the nature of the fractionation products. 
Regarding the limitation of “pre-heating the C8-rich aromatic hydrocarbon mixture”, Doyle discloses flowing a gaseous feed mixture comprising xylene isomers and ethylbenzene into the adsorbent bed (page 30, lines 29-31) and discloses a vapor phase stream adsorption is conducted in the Pressure Swing Adsorption Unit (44b, Fig. 12) (Fig. 6) which renders the limitation “pre-heating the C8-rich aromatic hydrocarbon mixture” obvious.  
Therefore, in light of teachings from Doyle, and as evidenced by Ou, in its entirety, the feature of “at least a portion of the sidedraw product being in the vapor phase; condensing at least a portion of the sidedraw vapor phase product to form a sidedraw condensate comprising a prima facie obvious. 

In regard to claim 2, Doyle discloses further comprising isomerizing the first paraxylene-lean stream (39b, Fig. 12) in the catalyst reactor (42b, Fig. 12) to conduct an isomerization reaction (page 39, line 33 thru page 36, line 12) to form an isomerate having a paraxylene concentration greater than the paraxylene concentration of the first paraxylene-lean stream.

In regard to claim 3, Doyle discloses an additional embodiment in Fig. 14 which is a variation of the embodiment in Fig. 12. Doyle discloses the process further comprising isomerizing the second paraxylene-lean stream (48d, Fig. 14) in a second isomerization reactor (42d, Fig. 14) to form a second isomerate having a paraxylene concentration greater than the paraxylene concentration of the second paraxylene-lean stream.

In regard to claim 4, Doyle discloses the process further comprising converting ethyl benzene to other compounds in the 2nd isomerization reactor (page 40, line 31 thru page 41, line 3).

In regard to claim 5, Doyle discloses the process further comprising feeding the isomerate (49d, Fig. 14) and the second isomerate (37d, Fig. 14) to the fractionation zone (40d, Fig. 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772